       Case 4:20-cv-02333-HSG Document 20 Filed 03/04/21 Page 1 of 3



 1
     John Metsker, Esq. SBN 268977
 2   THE METSKER LAW FIRM
 3   P.O. Box 590881
     San Francisco, CA 94159
 4
     Phone: 866-342-6180
 5   Fax: 415-500-4081
 6
     jmetsker@metskerlaw.com
     Attorney for Plaintiff
 7

 8

 9                         UNITED STATES DISTRICT COURT

10                       NORTHERN DISTRICT OF CALIFORNIA

11
     REBEKAH MILLS,                           No. 4:20-cv-02333-HSG
12
                      Plaintiff,
13                                            STIPULATION AND ORDER FOR
     v.                                       THE AWARD OF ATTORNEY FEES
14                                            PURSUANT TO THE EQUAL
     ANDREW SAUL,
15   Commissioner of Social Security,         ACCESS TO JUSTICE ACT, 28
                                              U.S.C. § 2412(d) AND COSTS
16                    Defendant.              PURSUANT TO 28 U.S.C. § 1920
17

18         IT IS HEREBY STIPULATED by and between the parties through their
19
     undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
20
     attorney fees under the Equal Access to Justice Act (EAJA) in the amount of ONE
21

22   THOUSAND SEVEN HUNDRED EIGHTY SIX DOLLARS AND NINETY ONE
23
     CENTS ($1,786.91) and costs under 28 U.S.C. § 1920 in the amount of FOUR
24
     HUNDRED DOLLARS ($400.00). These amounts represent compensation for all
25

26   legal services rendered and costs incurred on behalf of Plaintiff, to date, by counsel
27
     in connection with this civil action, in accordance with 28 U.S.C. §§ 2412(d) and
28
        Case 4:20-cv-02333-HSG Document 20 Filed 03/04/21 Page 2 of 3



 1   1920.
 2
             After the Court issues an order for EAJA fees and expenses to Plaintiff, the
 3

 4   government will consider the matter of Plaintiff’s assignment of EAJA fees and
 5   expenses to Plaintiff's attorney. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010),
 6
     the ability to honor the assignment will depend on whether the fees, expenses are
 7

 8   subject to any offset allowed under the United States Department of the Treasury’s
 9   Offset Program. After the order for EAJA fees and expenses is entered, the
10
     government will determine whether they are subject to any offset.
11

12           Fees and expenses shall be made payable to Plaintiff, but if the Department
13   of the Treasury determines that Plaintiff does not owe a federal debt, then the
14
     government shall cause the payment of fees to be made directly to the Metsker Law
15

16   Firm, pursuant to the assignment executed by Plaintiff. Any payments made shall
17   be delivered to Plaintiff’s counsel.
18
             This stipulation constitutes a compromise settlement of Plaintiff's request for
19

20   EAJA attorney fees and expenses, and does not constitute an admission of liability
21
     on the part of Defendant under the EAJA. Payment of the agreed amount shall
22
     constitute a complete release from, and bar to, any and all claims that Plaintiff
23

24   and/or Plaintiff's counsel may have relating to EAJA attorney fees and expenses in
25
     connection with this action.
26
     /////
27

28   /////

                                                 2
       Case 4:20-cv-02333-HSG Document 20 Filed 03/04/21 Page 3 of 3



 1         This award is without prejudice to the rights of Plaintiff's counsel to seek
 2
     Social Security Act attorney fees under 42 U.S.C. § 406, subject to the offset
 3

 4   provisions of the EAJA.
 5

 6
     Respectfully submitted,
 7

 8   Dated: March 3, 2021                   /s/ John David Metsker
 9                                          John David Metsker
                                            Attorney for Plaintiff
10

11
     Dated: March 3, 2021                   /s/ Patrick W. Snyder*
12                                          PATRICK W. SNYDER
13                                          *As authorized via email on
                                            March 3, 2021
14                                          Special Assistant United States Attorney
15                                          Attorney for Defendant
16

17                                   ORDER
18           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
19

20   DATE: 3/4/2021                  ______________________________________
21                                   HONORABLE HAYWOOD S. GILLIAM, JR.
                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                               3
